Citation Nr: 0306870	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  01-06 658	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


VACATUR

The veteran in this case served on active duty from April 
1943 to July 1944.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision from the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claim for 
service connection for a low back disability.

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2002).

The Board has been notified by the RO that the veteran died 
in November 2002.  The Board issued a decision in this case 
on February 24, 2003, prior to being notified of the 
veteran's death.  Because of the death of the veteran, the 
Board had no jurisdiction to adjudicate the merits of this 
claim.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2002). 

In Landicho, the United States Court of Appeals for Veterans 
Claims (the Court) held that when a claimant dies during the 
course of an appeal, the appropriate remedy is to vacate the 
Board's decision and dismiss the appeal.  The vacatur of the 
Board decision and dismissal of this appeal on these grounds 
ensures that the decision by the Board and the underlying 
decisions by the RO have no preclusive effect in the 
adjudication of any accrued benefits claims derived from the 
veteran's entitlements, and which may ensue in the future.  
Therefore, consistent with the Court's reasoning set forth in 
Landicho, the Board will vacate its February 2003 decision 
and dismiss the appeal.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran. 38 C.F.R. § 
20.1106 (2002).


ORDER

The Board's February 24, 2003 decision is vacated.

The appeal is dismissed.




		
R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


